DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on January 13, 2022 have been fully considered.  The amendments are sufficient to overcome the outstanding grounds of rejection which are withdrawn.
3.	New grounds of objection and rejection are set forth in this office action.
Status of Claims
4.	Claims 9-11, 16, 19 and 21 read on the elected species.  Newly added claims 23-26 do not read on the elected species and are thus withdrawn.
Claim Objections
5.	Claim 16 objected to because it is missing a period.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) s 9-11, 16, 19, 21 and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,303,025.  The reference has an earliest publication date of July 2, 2015 which antedates the instant claims having an earliest date of Jun 26, 2017.
9 and R10.  It is also noted that the content of the deuterium isotope at the deuterated position includes natural content of deuterium.  See paragraph [0014] of the specification.  Therefore, the prior art compound will necessarily have the deuterated variations of the chemical compound, including the elected species, with the natural content of the deuterium isotope.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/SUN JAE YOO/Primary Examiner, Art Unit 1626